DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final office action in response to remarks filed on 20 July 2022 in which claims 1-13 are elected and claims 14-20 are withdrawn.  No claims are amended, canceled, or added. Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 20 July 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirti et al. (U.S. Patent Publication 2018/0375886) in view of Conort et al. (U.S. Patent Publication 2022/0076164, provisional 63/076,308).

Regarding claim 1, Kirti disclosed a method comprising one or more processing devices performing operations comprising: 
receiving a risk assessment query that identifies a target entity (see Kirti 0127: administrator requests an updated analysis | 0088: security monitoring and control system performs threat analysis, i.e. receiving a risk assessment query, on a tenant or users of tenant, i.e. identified target entity of risk assessment | 0108: analysis and threat intelligence repository has query capabilities | 0115: machine learning is applied to threat detection and recommending responses to threats, generating reports to determine threats, analysis is generated for prediction of potential threats, i.e. risk assessment); 
providing, to a lagged (see Conort combination below; Conort 0074 (provisional 0046): defining lag window to be applied to features | 0042 (provisional 0026): time-aware machine learning model | 0044 (provisional 0027): predicting the likelihood of loan default) prediction model (see Kirti 0163: using automated machine learning algorithms when analyzing existing risk scores and calculating new risk scores | 0164: using linear regression model when calculating risk scores | 0167: performing predictive analytics incorporating machine learning algorithms and threat models (0168)), an input predictor record associated with the target entity (see Kirti 0164: performing regression analysis on each indicator and/or risk score used to calculate the risk score | 0163: obtaining feedback on the effectiveness and/or accuracy of the risk score), the input predictor record comprising a first group of lagged (see Conort combination below; Conort 0061 (provisional 0034): generating a training dataset by extracting features and combining data records; a Primary Table includes an initial set of features from which features are extracted | 0071 (provisional 0043): features are screened according to time data | 0074 (provisional 0046): a feature derivation window is used to specify a valid time range, e.g. lag, for the features | 0078 (provisional 0049): The time data is used when deciding if some features are to be ignored and not included in the generated training dataset) values from a first time-series attribute associated with the target entity (see Kirti 0165: analysis uses time series | 0164: multiple indicators (I.sub.1, I.sub.2…), i.e. a group of values, performing regression analysis on each indicator and/or risk score used to calculate the risk score), wherein the lagged (see Conort combination below; Conort 0074 (provisional 0046): defining lag window to be applied to features | 0042 (provisional 0026): time-aware machine learning model | 0044 (provisional 0027): predicting the likelihood of loan default) prediction model is trained by at least implementing a group feature selection technique configured to select the first time-series attribute as input and to deselect a second time-series attribute associated with the target entity (see Kirti 0163: using automated machine learning algorithms when analyzing and calculating risk scores, receiving feedback from an administrator, and adjusting (also removing) the indicators used when calculating risk scores | 0164: multiple indicators are used in the linear regression model, each indicator includes a weight, it would have been well-known that assigning a zero value to a weight effectively removes the indicator from consideration, i.e. deselect a second time-series attribute, and assigning a non-zero value to a weight effectively adds the associated indicator for consideration, i.e. select a first time-series attribute as input | 0170: training machine learning algorithms to learn normal behavior | 0210: different indicators are used to calculate a privileged user’s risk score, i.e. selecting attributes and deselecting other attributes); 
computing, with the lagged (see Conort combination below; Conort 0074 (provisional 0046): defining lag window to be applied to features | 0042 (provisional 0026): time-aware machine learning model | 0044 (provisional 0027): predicting the likelihood of loan default) prediction model, an output risk indicator from the input predictor record (see Kirti 0163: calculating a new risk score, i.e. output risk indicator, performing regression analysis on each indicator and/or risk score used to calculate the risk score | 0210: calculating risk score for users, user groups, etc.); and
transmitting the output risk indicator to a remote computing system (Examiner interprets this such the output risk indicator is transmitted to a location remote from where the computation was performed. Examiner also notes that the claim scope does not require that the remote computing system performs the access control) (see Kirti Fig. 1 #102 security monitoring and control system, #130 organization, #110 service provider are remote from each other | 0172: alerts are provided by analytics engine (located in security monitoring and control system, remote to organization’s administrator – see Fig. 1) | 0176: administrator performs security action in response to receiving alert), wherein the output risk indicator is usable for controlling access by the target entity to one or more interactive computing environments (see Kirti 0214: predicting whether unusual behavior is a security risk | 0211: determining that a calculated risk score is greater than threshold, thereby indicating a security risk | 0212: determining the applicable security controls when a risk score exceeds a threshold, security controls are used to configure access to the cloud service | 0214: sending security control instructions to change a user’s access).

Kirti did not explicitly disclose the prediction model is a “lagged” prediction model nor that the input predictor record includes a group of “lagged” values.
However in a related art, Conort disclosed a time-aware machine learning model (see Conort 0042, provisional 0026) that is used when predicting the likelihood of loan default (see Conort 0044, provisional 0027), i.e. “lagged” prediction model. A training dataset is generated by extracting features and combining data records (see Conort 0061, provisional 0034).  A Primary Table includes an initial set of features from which features are extracted (see Conort 0061, provisional 0034) and are aggregated with features from a related table (see Conort 0062, provisional 0035). Features are screened according to time data (see Conort 0071, provisional 0043) such that a feature derivation window is used to specify a valid time range, e.g. lag, for the features (see Conort 0074, provisional 0046), i.e. input predictor record includes a group of “lagged” values . The time data is used when deciding if some features are to be ignored and not included in the generated training dataset (see Conort 0078, provisional 0049).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirti and Conort to further describe a lagged prediction model and lagged values. Including Conort’s time-aware teachings would ensure that the machine learning model is not susceptible to target leakage (see Conort 0042, provisional 0026) while also improving consistency and reducing risk of error (see Conort 0007, provisional 0005).

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Kirti-Conort according to the rationale provided above. Kirti-Conort further disclosed a non-transitory computer-readable storage medium having program code that is executable by a processor device (see Kirti 0264: computer-readable storage media storing software executed by the processing subsystem) to cause a computing device to perform the operations of claim 1 above, further wherein the risk assessment query is received “from a remote computing system” (see Kirti 0108: analytics and threat intelligence repository has query capabilities | Fig. 1 #102 security monitoring and control system, #130 organization, #110 service provider are remote from each other | 0127: administrator requests an updated analysis | 0088: security monitoring and control system performs threat analysis).  The motivation to combine Kirti and Conort is the same as that provided in claim 1 above.


Regarding claim 2, Kirti-Conort disclosed the method of claim 1, wherein implementing the group feature selection technique comprises: 
accessing lagged (see Conort 0074, provisional 0046: a feature derivation window is used to specify a valid time range, e.g. lag, for the features) training values (see Conort 0101, provisional 0068: accessing training dataset to obtain features to be analyzed for impact) for a plurality of time-series attributes and outcome values associated with a plurality of training entities (see Conort 0096, provisional 0063: identifying the degree to which a feature’s value affects the outcome | 0098, provisional 0065: identifying relationships between features and the target), the plurality of time-series attributes comprising the first time-series attribute and the second time-series attribute (see Conort 0101, provisional 0068: accessing training dataset to obtain features to be analyzed for impact, i.e. a plurality of attributes); 
for each time-series attribute, determining a correlation between the lagged training values for the time-series attribute and the outcome values associated with the plurality of training entities (see Conort 0101, provisional 0068: determining impact of feature on model’s outcome | 0102, provisional 0069: applying heuristics to each feature pair to obtain a correlation coefficient indicating the effect of the feature pair on the model’s outcome | 0134, provisional 0096: each feature is given a quality score based on the feature impact value); and 
selecting the first time-series attribute as input to the lagged prediction model based on the correlation between the lagged training values for the first time-series attribute and the outcome values being higher than other correlations (see Conort 0107, provisional 0074: using feature impact when selecting features to be included in the model, features with the highest impact are included in the model). 
	The motivation to combine Kirti and Conort is the same as that provided in claim 1 above.

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Kirti-Conort according to the rationale provided above. The motivation to combine Kirti and Conort is the same as that provided in claim 1 above.

Regarding claim 3, Kirti-Conort disclosed the method of claim 2, wherein implementing the group feature selection technique further comprises: 
generating updated outcome values based on the lagged training values for the first time-series attribute (see Conort 0119, provisional 0084: updating feature values | 0134, provisional 0096: further updating feature quality scores based on feature impact values | 0111, provisional 77: updating stored feature values on a regular basis);
for each time-series attribute in the unselected time-series attributes (see Conort 0101, provisional 0068: analyzing a subset of features at a time), determining a correlation between the lagged training values for the time-series attribute and the updated outcome values associated with the plurality of training entities (see Conort 0101, provisional 0068: determining impact of feature on model’s outcome | 0102, provisional 0069: applying heuristics to each feature pair to obtain a correlation coefficient indicating the effect of the feature pair on the model’s outcome); and
selecting a third time-series attribute as input to the lagged prediction model based on the correlation between the lagged training values for the third time-series attribute and the updated outcome values being higher than other correlations (see Conort 0107, provisional 0074: using feature impact when selecting features to be included in the model, features with the highest impact are included the model. It would have been well-known to one of ordinary skill in the art that ).
	The motivation to combine Kirti and Conort is the same as that provided in claim 1 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Kirti-Conort according to the rationale provided above. The motivation to combine Kirti and Conort is the same as that provided in claim 1 above.

Regarding claim 4, Kirti-Conort disclosed the method of claim 1, further comprising generating the input predictor record associated with the target entity by: 
accessing record data describing the target entity, the record data comprising the first time-series attribute and the second time-series attribute (see Conort 0061: extracting features and combining data records to generate a training dataset, Primary Table includes an initial set of features | 0062: aggregating features from the related table to the current table | 0071: screening features according to time data, i.e. time-aware);
selecting from the record data a first lag representing a first time point of the first time-series attribute (see Conort 0074: defining a feature derivation window in which a time range is specified for the feature, i.e. a range includes a first and second point in time | 0075: user defines the feature derivation window, i.e. user selects first and second time points);
selecting from the record data a second lag representing a second time point of the first time-series attribute (see Conort 0074: defining a feature derivation window in which a time range is specified for the feature, i.e. a range includes a first and second point in time | 0075: user defines the feature derivation window, i.e. user selects first and second time points); and
generating the input predictor record to include the first lag and the second lag and to exclude a third lag representing a third time point of the first time-series attribute (see Conort 0078: time data is used when deciding if some features are to be ignored and not included in the generated training dataset).
	The motivation to combine Kirti and Conort is the same as that provided in claim 1 above.

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Kirti-Conort according to the rationale provided above. The motivation to combine Kirti and Conort is the same as that provided in claim 1 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirti-Conort as applied to claims 1 and 8 above, and further in view of Yang et al. (U.S. Patent Publication 2021/0097425).

Regarding claim 5, Kirti-Conort disclosed the method of claim 1, but did not explicitly disclose wherein generating the input predictor record further comprises: 
computing a percentage change applicable to the first time-series attribute; and 
including the percentage change in the input predictor record.
However in a related art calculating risk score (see Yang 0003) and using regression models (see Yang 0024), Yang disclosed model features include a percentage change to the feature over time (see Yang 0043) and retrieving monthly value percentage change from a data repository (see Yang 0062), i.e. “including the percentage change in the input predictor record”. The calculations are performed by subtracting and dividing applicable values (see Yang 0044), i.e. “computing a percentage change applicable to the first time-series attribute”. 
The motivation to combine Kirti and Conort is the same as that provided in claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirti-Conort and Yang to further describe types of feature data that can be included in models. Including Yang’s teachings would improve the user’s understanding of the machine learning system’s predictions and analysis (see Yang 0006). 

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Kirti-Conort-Yang according to the rationale provided above.

Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirti-Conort as applied to claims 1 and 8 above, and further in view of Chen et al. (CN 111105266 A).

Regarding claim 6, Kirti-Conort disclosed the invention, substantially as claimed, as described in claim 1 above, but did not explicitly disclose wherein the lagged prediction model implements a logistic regression model. 
In light of Kirti’s teachings regarding using regression models to compute a risk score (see Kirti 0164), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the type of regression model is a matter of implementation choice.
In a related art of evaluating risk (see Chen translation p. 2 lines 7-15), Chen disclosed using a logistic regression model to compute the risk score (see Chen p. 8 lines 1-13). 
	The motivation to combine Kirti and Conort is the same as that provided in claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirti-Conort and Chen to describe additional types of regression models used when calculating risk scores. Including Chen’s teachings would improve the efficiency and effect of the risk evaluation (see Chen translation p. 2 lines 12-20)

Regarding claim 7, Kirti-Conort-Chen disclosed the method of claim 6, wherein the lagged prediction model implements a group Least Absolute Shrinkage and Selection Operator (LASSO) technique (see Chen p. 9 lines 15-17: using a lasso regression model). 
	The motivation to combine Kirti-Conort and Chen is the same as that provided in claim 6 above.

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Kirti-Conort-Chen according to the rationale provided above. The motivation to combine Kirti-Conort and Chen is the same as that provided in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        Angela.Widhalm@uspto.gov
28 September 2022




/Patrice L Winder/Primary Examiner, Art Unit 2452